In an uncontested private placement adoption proceeding pursuant to NY Constitution, article VI, § 12 (d) and Domestic Relations Law article 7, Stanley Michelman, the attorney for the adoptive parents, appeals from an order of the Surrogate’s Court, Westchester County (Brewster, S.), dated September 20, 1989, which reduced his attorney’s fee from $3,000 to $1,000.
By decision and order dated July 1, 1991 [175 AD2d 126], this court reversed the order and reinstated the appellant’s legal fee in the amount of $3,000. By decision and order dated *619November 12, 1991 [177 AD2d 572], this court sua sponte recalled and vacated the decision and order dated July 1, 1991, and directed the appellant to file with the clerk of this court a statement of whether the "Time Preparation and Record-Keeping” sheets which were annexed to his "Appeals Brief and Appendix” were submitted to the Surrogate’s Court in connection with his application for attorney’s fees. The appellant has now complied with that direction.
Ordered that the order is affirmed, without costs or disbursements.
Based upon the facts and circumstances of this case, we conclude that the determination of the Surrogate was appropriate. We note that attorney Michelman included in his appendix on appeal certain "Time Preparation and Record Keeping” sheets which were dehors the record and were not submitted to the Surrogate’s Court in connection with his application for attorney’s fees. That material is not properly before this court and has not been considered by us. Bracken, J. P., Eiber, Miller and Ritter, JJ., concur.